Citation Nr: 1142539	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  04-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than August 2, 2002, for the assignment of a 30 percent disability rating for patellar femoral syndrome of the right knee.

2.  Entitlement to service connection for bilateral eye disability.

3.  Entitlement to a higher initial disability rating for a major depressive disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1992 to May 1995.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for residuals of eye injury on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In May 2006, the Board found new and material evidence to reopen the Veteran's claim, and remanded the reopened claim for additional development.

These matters also came to the Board on appeal from a May 2007 decision of the RO that, in pertinent part, assigned an initial 30 percent disability rating for depression, following the grant of service connection; and assigned an effective date of August 2, 2002, for the award of a 30 percent disability rating for service-connected patellar femoral syndrome of the right knee.  The Veteran timely appealed.

In September 2008, the Veteran testified during a hearing before the undersigned at the RO.

In a January 2009 decision, the Board, in pertinent part, denied an effective date earlier than August 2, 2002, for the award of a 30 percent disability rating for patellar femoral syndrome of the right knee; and remanded the issues for a higher initial disability rating for depression, and for service connection for a bilateral eye disability for further development.  VA substantially complied with previous remand directives. 

The Veteran appealed the January 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court vacated the Board decision, in part, pertaining to an earlier effective date for the 30 percent disability rating for patellar femoral syndrome of the right knee; and remanded the matter to the Board for re-adjudication.  Judgment was entered in April 2011.  Thereafter, the case was returned to the Board, consistent with the Court's judgment.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Because the issue of entitlement to a TDIU had been adjudicated and awarded by the RO in June 2010, and the Veteran did not appeal for an earlier effective date, that matter has been resolved.  Likewise, in June 2010, the RO granted service connection and assigned a 10 percent disability rating for thoracolumbar spine degenerative disc and joint disease, effective September 2, 2003.  That matter is no longer in appellate status, and will not be addressed by the Board.

The issue for a higher initial disability rating for depression is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for patellar femoral syndrome of the right knee was established, effective May 6, 1995. 

2.  The Veteran filed a claim for an increased rating for patellar femoral syndrome of the right knee on August 2, 2002. 

3.  Prior to August 2, 2002, the weight of the evidence is against a finding that the Veteran's patellar femoral syndrome of the right knee produced severe impairment. 

4.  A clear preponderance of the evidence is against a finding that the Veteran has or had a current bilateral eye disability that is related to a disease or injury during active service, or is due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 2, 2002, for the assignment of a 30 percent disability evaluation for patellar femoral syndrome of the right knee, are not met.  38 U.S.C.A. §§ 5105, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.157, 3.400 (2011).

2.  A bilateral eye disability was not incurred or aggravated in service; and is not proximately due to, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran was given proper notice for his claims in the July 2006 and May 2008 letters.  In May 2008, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal-reports of which are of record and appear adequate.  The opinions expressed are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Earlier Effective Date

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2002); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

Factual Background

In this case, service connection has previously been established for patellar femoral syndrome of the right knee, effective from May 6, 1995.  Records show that the RO initially evaluated the Veteran's service-connected disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.  No timely appeal of the July 1995 rating decision was initiated by the Veteran, and the July 1995 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

On August 2, 2002, the Veteran submitted correspondence, which has been accepted as a claim for an increased disability rating for patellar femoral syndrome of the right knee.

Private treatment records, received in August 2002, include MRI and X-ray reports of the right knee; diagnoses of right knee, possible torn medial meniscus and mild patella tendinitis; and an operations report of arthroscopy, chondroplasty, and medial femoral condyle.

Private treatment records, received in January 2003, include assessments of status-post right knee arthroscopy.

Private treatment records, received in February 2003, include pre-operative assessments in November 2001 of arthralgia right knee, probably patellarfemoral pain syndrome, possible synovial entrapment or chondromalacia; and post-operative findings of right knee pain.

VA treatment records, dated in August 2003, include an assessment of osteoarthritis of the right knee.

Private treatment records, received in September 2003, include complaints of knee pain in October 2001, previously diagnosed as a prior patella tendon injury with some mild medial tracking of the patella.

VA treatment records, dated in October 2003, reveal a history of right knee difficulties with instability and a knee brace.  The Veteran reported falling down about five steps, and having a flare-up of right knee pain.

The report of a November 2003 VA examination includes a diagnosis of subjective complaint of right knee pain, status-post fall down stairs, with normal radiological appearance and status-post chondroplasty repair.

VA records, dated in January 2004, reflect that the Veteran was evaluated for stair-stepping ability, for purposes of determining his need for a home stair lift.  At that time the Veteran reported using crutches at home to get around in his kitchen and living room, and reportedly fell five times on his steps that year.  In March 2004, the Veteran reported that he could not bear weight on his right knee, and was using a wheelchair.

Social Security records, received in April 2005, reflect that the Veteran has been considered disabled since June 2002; and that his severe impairments include, among other disabilities, right knee patellar tendinitis and Grade III changes of the medial femoral condyle, status-post arthroscopy and chondroplasty.

The report of an October 2005 VA examination includes a diagnosis of patellar femoral syndrome of the right knee with report of chronic pain, without noted weakness or fatigability.

In this case, a decision of the Board in May 2006 granted an increased disability rating of 30 percent for service-connected patellar femoral syndrome of the right knee.  The RO assigned an effective date of August 2, 2002, for the 30 percent disability rating.  This appeal for an earlier effective date followed.  

Analysis

VA recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran filed his claim for an increased disability rating for service-connected patellar femoral syndrome of the right knee on August 2, 2002.  The evidence of record simply does not support a finding of any pending claim, formal or informal, prior to August 2, 2002.  38 C.F.R. §§ 3.151(a), 3.155(a).  Hence, the date of August 2, 2002-receipt of an increased rating claim for patellar femoral syndrome of the right knee-is accepted as the date of claim.  See 38 C.F.R. § 3.157(b)(1).

The next question before the Board is when is it factually ascertainable from the evidence of record that the Veteran met the criteria for the assigned 30 percent disability rating for his right knee disability.  See 38 C.F.R. § 3.400(o)(1).  The Board is to determine the "earliest date as of which," within the year prior to the claim, the increase in disability was ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(o)(2).  

Slight impairment of the knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent rating requires moderate impairment.  A 30 percent rating requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Here, the Board notes that a 30 percent disability rating was assigned based on complaints of chronic pain, limited ability to walk, stiffness, popping, cracking, and intermittent swelling-in addition to complaints of instability.

Of significance in this case are private records of treatment during the one year preceding the date of claim on August 2, 2002-i.e., from August 2, 2001, to August 1, 2002.  As noted above, records of treatment that document an increase in severity that occurred more than one year prior to the claim do not warrant an earlier effective date.

Private clinical records dated in May 2001 and May 2002 show that the Veteran complained of a long history of knee problems.  He reported the sensation of locking and giving way in his knee, but did not indicate that he had fallen.  MRI scans in January 2002 revealed no abnormalities other than small joint effusion.  Significantly, examination in May 2002 revealed normal knee alignment; trace effusion was present.  Range of motion of the right knee was full-i.e., from 0 degrees to 145 degrees.  The right knee was stable to valgus and varus stress.  Anterior drawer, posterior drawer, and posterior sag were negative; Lachman with a firm endpoint was also negative.  The examiner did note continued tenderness along the medial joint line, and that increased provocative maneuvers created pain and tenderness.  This evidence, taken together, meets the criteria of slight impairment under Diagnostic Code 5257; severe knee impairment is not demonstrated.

The Board notes that the Veteran underwent arthroscopic surgery of his right knee in June 2002, and a chondroplasty was performed.  While the Board recognizes that there was a period of time of exacerbations of the Veteran's right knee disability prior to his June 2002 surgery, such exacerbations do not justify a higher rating. "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. The months preceding the surgery were just such a time period, but the Veteran's general level of disability due solely to his right knee had been much less severe. 

Moreover, in September 2002, the RO denied an increased evaluation for the Veteran's patellar femoral syndrome of the right knee to 100 percent, under the provisions of 38 C.F.R. § 4.30, based on surgery and convalescence for this condition in June 2002.  At that time the evidence reflects that the Veteran did not require at least one month of convalescence; there were no severe post-operative residuals from the surgery; and the Veteran's treatment in June 2002 did not include immobilization by cast of one or more major joints.  None of the criteria for a temporary total rating was met.  Nor was a timely appeal of the denial of a temporary total rating initiated by the Veteran, and that portion of the September 2002 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

The Veteran's testimony, in September 2008, was to the effect that he probably had fallen about five times prior to his knee surgery; and had probably fallen about twice since then.  The Veteran mistakenly referred to the surgery as occurring in 2001 when, in fact, the medical evidence reflects right knee surgery in June 2002.  Likewise, VA treatment records document a fall in October 2003; and the Veteran's report, in January 2004, of falling at least five times that year.  Here, the Veteran's testimony is contradicted by the medical evidence of record.  None of the medical evidence documents any falls occurring prior to the June 2002 surgery.  While the Veteran is competent to testify as to his history of symptomatology, the Board finds his assertions of falls prior to his knee surgery not credible.  The Board finds statements made directly to health care providers during the course of treatment to be inherently more credible than those offered years later in support of a claim for monetary benefits.  Likewise, the Veteran's sensations of his knee giving way are subjective findings, which have been considered as slight impairment in assigned ratings under Diagnostic Code 5257; however, neither VA examiners nor private physicians have documented any objective findings of instability of the right knee prior to August 2, 2002.  

The Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case, however, is distinguishable from Buchanan in that the Board is not relying solely on the fact that there are no documented complaints regarding the knee during the period at issue.  Rather, the Board is relying on the fact that the Veteran is documented as having received treatment during this period, and of having provided a detailed description of his symptomatology.  Thus, the record in this case does not merely reflect a lack of documentation pertaining to the claimed disability, but instead, it contains substantial documentation pertaining treatment for his knee disability that fails to support a history of having fallen during the one year period prior to filing his claim.  Under such circumstances, the Board finds that the facts of this case are distinguishable from Buchanan, and that current assertions by the Veteran as to the severity of his right knee symptoms during that period not credible.  

Consequently, the Board places far more probative weight on the objective results of the examination in May 2002, which revealed normal knee alignment; trace effusion was present.  As noted, the right knee was stable to valgus and varus stress at that time, and anterior drawer, posterior drawer, and posterior sag were negative.  Lachman with a firm endpoint was also negative.  

Accordingly, the Board must conclude that the record does not provide a legal basis for an effective date earlier than August 2, 2002, for the assignment of a 30 percent disability rating for patellar femoral syndrome of the right knee based on the severity of symptoms.

III.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

Service treatment records reveal that the Veteran presented to the Emergency Room with complaints of pain in his right eye of two weeks' duration in July 1993.  He reported that his eye was sensitive to light, and had been watering constantly for hours.  The examiner noted a small foreign body visible on surface of the cornea, but was unable to irrigate it off the cornea.  The Veteran was referred to an ophthalmologist for treatment.  In August 1993, the Veteran complained of being splashed in the eyes with diesel fuel.  His eyes were flushed with normal saline.  The assessment was visual acuity, 20/20, for each eye.

In August 1994, the Veteran was involved in a motor vehicle accident and suffered a concussion.  Examination at that time revealed raccoon eyes; extraocular muscles were intact, and the optic cup was 1/3 disc and flat.

Service treatment records at the time of the Medical Evaluation Board examination in September 1994 reveal that visual acuity for each eye was 20/20.

The report of a November 2003 VA examination reflects that the Veteran had no significant ocular history.  On examination, the Veteran's visual acuity was 20/20 for the right eye; and 20/20-2 for the left eye.  Extraocular motility was intact, and pupils were symmetric and reactive.  Dilated funduscopic examination was performed; the optic nerves appeared healthy, with a good neural rim in both eyes.  There was cupping noted of the disks in both eyes, with a cup-disk ratio of 0.5 in the right eye and 0.3 in the left eye.  Diagnoses were mild dry-eye syndrome, bilateral; and mild cupping of the optic disks, bilateral, right greater than left.  The examiner suspected that the cupping was physiologic in nature, and observation was recommended.  The examiner opined that it was not likely that the dry eye symptoms or the cupping of the optic nerves was service-related.

In September 2008, the Veteran testified about the fuel splashing in his eyes in service; and that the only problem he had now with his eyes was a burning sensation at times, although he thought that was something else.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran, in essence, has denied any continuity of symptomatology of eye problems post-service.

Following the Board's January 2009 remand, the Veteran underwent a VA examination in April 2010 for purposes of determining the nature and etiology of any current eye disability.  The examiner noted the Veteran's ocular history.  The examiner noted the increased cup-to-disc ratio, which placed the Veteran in the category of glaucoma suspect.  His eye pressures were currently normal, and yearly follow-ups were recommended.  The examiner also noted a small stromal cornea scar, which was not visually significant.  The examiner indicated that the Veteran's eye examination and visual problems of which he has none are not service-connected.  His visual acuity, uncorrected at distance and near for each eye, is 20/20.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The April 2010 VA examiner reviewed the Veteran's ocular history and completed a comprehensive eye examination.  It was concluded that there was no current evidence of glaucoma, and no current eye disability.  The VA opinion is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the VA opinion is afforded significant probative value.  

While the evidence reflects dry eye symptoms, the Veteran is not shown to currently have any eye disability.  Moreover, there is no suggestion that glaucoma or any other eye disability is in any way related to service or to a service-connected disability.  Hence, a basis for compensation is not established.  

The Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has a bilateral eye disability.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  The evidence weighs against the November 2003 medical findings, and in favor of the conclusions made by the April 2010 VA examiner.

The Veteran has not claimed that an eye disability was present in service and continued to the present.  He is not shown to have the medical expertise to diagnose a current eye disability.

Lastly, there were no manifestations of pertinent disability in service and the competent evidence fails to establish a continuity of symptomotology of a bilateral eye disability following military service.  Nor is there competent evidence linking a current bilateral eye disability with injury or disease in service, nor competent evidence establishing the onset of a bilateral eye disability in service.  

Because the competent evidence does not link a current bilateral eye disability to service or to a service-connected disability, the weight of the evidence is against the claim.




ORDER

An earlier effective date for the assignment of a 30 percent disability rating for patellar femoral syndrome of the right knee is denied.

Service connection for bilateral eye disability is denied.


REMAND

The Veteran contends that his service-connected depression is more severe than currently rated.  Consequently, he maintains that an initial disability rating greater than the currently assigned 30 percent evaluation is warranted.

In the January 2009 remand, the Board noted the Veteran's appearance at a personal hearing in September 2008, and his new willingness to cooperate in the development of his claims.  The Board essentially found that the Veteran should be provided one more opportunity to appear for a VA examination, or to notify VA in advance if unable to attend.

It appears that the Veteran failed to report to a scheduled mental health examination.  In September 2010, the Veteran's representative indicated that the Veteran had contacted the RO and explained that he had forgotten the appointment date, but was told there was no reason to reschedule the appointment.  The Veteran requests that the examination be rescheduled, in order to determine the current severity of his service-connected depression.

VA treatment records show that the Veteran recently underwent mental health counseling in 2010.  It appears that his last VA mental disorders examination was in November 2003.

A Veteran is entitled to a new VA examination when evidence indicates that the condition has worsened since the last evaluation.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA examination, for evaluation of the service-connected depressive disorder.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

All pertinent findings shown on evaluation should be noted in the examination report.  In addition, the examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's depressive disorder, and an explanation of the meaning of the score.  

In providing the above-noted findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected depressive disorder from those of other psychiatric conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings are with respect to the Veteran's overall psychiatric impairment. 

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is important that the examiner furnish the requested data.

2.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal-entitlement to an initial disability rating in excess of 30 percent for major depressive disorder.  In so doing, take into consideration all applicable rating criteria as well as staged ratings pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If the benefit sought is not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


